DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-34, in the reply filed on 01/28/2022 is acknowledged.

Claim Status
The amendment of 01/28/2022 has been entered. Claims 1-47 are pending in this US patent application. Claims 35-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/28/2022.
Claims 1-34 are currently under examination and were examined on their merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/671112, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, claims 2 and 4-6 recite ranges of surfactin and deoxycholic acid concentrations that are broader than the disclosure of 14/671112, which recites only 0.06% surfactin by weight and 0.5% deoxycholic acid by weight. Claims 12-13 and 22-23 recite times of exposure to polyethylene glycol and glycerol solutions (5 min, 15 min) that are not recited in the disclosure of 14/671112. Instant claims 15, 18, 25, and 28 recite polyethylene glycol having a mean molecular weight between 150 g/mol and 400 g/mol, but the disclosure of 14/671112 does not recite polyethylene glycol having a mean molecular weight lower than 200 g/mol. Instant claims 30-34 recite the removal of alpha-galactosidase epitopes by use of an alpha-galactosidase. This step was not recited in the disclosure of 14/671112. As such, instant claims 2, 4-6, 12-13, 15, 18, 22-23, 25, 28, and 30-34 do not receive the benefit of the prior-filed application, and the effective filing date of instant claims 2, 4-6, 12-13, 15, 18, 22-23, 25, 28, and 30-34 is the filing date of the instant application, 08/26/2019.

Drawings
The drawings filed 08/26/2019 are objected to for containing color. Specifically, Figures 4-5 and 7-9 all contain color. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Information Disclosure Statement
The information disclosure statement filed in this application on 08/26/2019 has been received and considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “an implant”, and the claim also recites “particularly a vascular implant” and “more particularly a heart valve prosthesis”, which are the narrower statements of the ranges/limitations. Claim 2 recites the broad recitation “less than 3% surfactin”, and the claim also recites “preferably less than 1% surfactin” and “more preferably less than 0.1% surfactin”, which are the narrower statements of the ranges/limitations. Claim 4 recites the broad recitation “about 0.1% to 0.5% DCA”, and the claim also recites multiple narrower statements of the range. Claim 8 recites the broad recitation “an aldehyde-containing solution”, and the claim also recites “most preferably glutaraldehyde”, which is the narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Because claims 2-34 depend from claim 1 and do not provide further clarification of the indefinite language therein, these claims are also indefinite. Therefore, claims 1-34 are rejected under 35 U.S.C. 112(b).

In the interest of compact prosecution, the Examiner has interpreted every claim reciting both broad and narrow limitations together to recite only the broad recitation of the limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 4-6, 12, 18, 22, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent application 2015/0282930 filed by Lehenberger et al., published 10/08/2015.

Lehenberger teaches a method of preparing tissue for use in an artificial heart valve (see entire document, including page 1, paragraph 0003). In a specific embodiment, pericardium is decellularized by being submerged in a 0.06% surfactin/0.5% deoxycholic acid solution (page 3, paragraph 0045; reads on claims 2 and 4-6). The tissue is cross-linked and then sequentially submerged in three solutions: a solution containing polyethylene glycol with a mean molecular weight of 400 g/mol for 10 min, a solution containing glycerol for 2 hours, and a solution containing polyethylene glycol with a mean molecular weight of 6000 g/mol for 2 hours (page 4, paragraphs 0051-0053; reads on claims 12, 18, 22, and 28).

As such, claims 2, 4-6, 12, 18, 22, and 28 are anticipated by Lehenberger and are rejected under 35 U.S.C. 102(a)(1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4-6, 12-13, 18, 22-23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application 2015/0282930 filed by Lehenberger et al., published 10/08/2015.

As discussed above, claims 2, 4-6, 12, 18, 22, and 28 are anticipated by Lehenberger. However, Lehenberger does not teach the treatment times recited in instant claims 13 and 23.

While Lehenberger does not teach the treatment times recited in instant claims 13 and 23, the instantly recited exposure times would be within the realm of routine experimentation. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal times to expose the decellularized tissue to polyethylene glycol/glycerol because the time for which a tissue is exposed to a substance is an art-recognized, result-effective variable known to affect the degree to which the tissue is affected by the substance, which would have been optimized in the art to provide the desired effect.
Therefore, claims 2, 4-6, 12-13, 18, 22-23, and 28 are rendered obvious by Lehenberger and are rejected under 35 U.S.C. 103.

Claims 2, 4-6, 12-13, 18, 22-23, 28, 30-31, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application 2015/0282930 filed by Lehenberger et al., published 10/08/2015, in view of Park et al., Korean J. Thorac. Cardiovasc. Surg. 41(1): 12-24 (2008).

As discussed above, claims 2, 4-6, 12-13, 18, 22-23, and 28 are rendered obvious by Lehenberger. The cross-linking and polyethylene glycol/glycerol treatment steps of Lehenberger cited above under Claim Rejections – 35 USC 102 also apply to the limitations of instant claims 33-34. However, Lehenberger does not teach the removal of alpha-gal epitopes from the pig pericardial tissue.

Park teaches that tissue valve degeneration is related to an animal’s immune response to cell surface alpha-gal epitopes (see entire document, including page 12, paragraph 1). The alpha-gal epitopes of pig pericardial tissue were removed by treatment with green coffee bean alpha-galactosidase (page 12, paragraph 1; cf. claims 30-31).

While Lehenberger does not teach using green coffee bean alpha-galactosidase to remove the alpha-gal epitopes from the pig pericardial tissue prepared for use in an artificial heart valve, it would have been obvious to do so because Park teaches that alpha-gal epitopes trigger immune responses and that they can be removed from pig pericardial tissue using alpha-galactosidase from green coffee bean. One of ordinary skill in the art would have a reasonable expectation that treating the pig pericardial tissue decellularized with surfactin/deoxycholic acid of Lehenberger with the alpha-galactosidase of Park would successfully result in the removal of alpha-gal epitopes from the tissue and the subsequent lessening of immune responses triggered by the tissue.
Therefore, claims 2, 4-6, 12-13, 18, 22-23, 28, 30-31, and 33-34 are rendered obvious by Lehenberger in view of Park and are rejected under 35 U.S.C. 103.

Claims 2, 4-6, 12-13, 18, 22-23, 28, 30, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application 2015/0282930 filed by Lehenberger et al., published 10/08/2015, in view of US patent application 2016/0303289 filed by Rzany et al., published 10/20/2016.

As discussed above, claims 2, 4-6, 12-13, 18, 22-23, and 28 are rendered obvious by Lehenberger. The cross-linking and polyethylene glycol/glycerol treatment steps of Lehenberger cited above under Claim Rejections – 35 USC 102 also apply to the limitations of instant claims 33-34. However, Lehenberger does not teach the removal of alpha-gal epitopes from the pig pericardial tissue.

Rzany teaches the preparation of tissue for use in an artificial heart valve, including decellularizing the tissue with a suitable detergent and then treating the tissue with an alpha-galactosidase (see entire document, including page 1, paragraph 0003). Using a detergent and an alpha-galactosidase results in the retention of the structure of the extracellular matrix to a markedly better extent than using a detergent alone, as well as the removal of alpha-gal epitopes (page 2, paragraph 0017; cf. claim 30). A preferred alpha-galactosidase is from Cucumis melo (page 3, paragraph 0030; cf. claim 32).

While Lehenberger does not teach the removal of alpha-gal epitopes from the pig pericardial tissue decellularized with a detergent, it would have been obvious to one of ordinary skill in the art to do so because Rzany teaches that using a detergent and an alpha-galactosidase results in the retention of the structure of the extracellular matrix to a markedly better extent than using a detergent alone, as well as the removal of alpha-gal epitopes. Rzany also teaches that a preferred alpha-galactosidase is from Cucumis melo. One of ordinary skill in the art would have a reasonable expectation that treating the surfactin/deoxycholic acid-decellularized tissue of Lehenberger with the Cucumis melo alpha-galactosidase of Rzany prior to crosslinking and conditioning would successfully result in the removal of the alpha-gal epitopes on the tissue and the improved retention of the structure of the extracellular matrix of the tissue.
Therefore, claims 2, 4-6, 12-13, 18, 22-23, 28, 30, and 32-34 are rendered obvious by Lehenberger in view of Rzany and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7-11, 15-21, and 25-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 11 of U.S. Patent No. 10390946. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5 and 11 of ‘946 recite that the tissue is decellularized with a detergent comprising surfactin and deoxycholic acid as recited in instant claim 1, and the steps of claim 1 of ‘946 are equivalent to instant claims 7-11, 15-21, and 25-29. As such, the instant claims are ‘anticipated’ by the cited claims of ‘946 and are rejected on the ground of nonstatutory double patenting.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        05/05/2022